/s/ Russell Brown
CHAPTER 13 TRUSTEE
3838 North Central Avenue, Suite 800
Phoenix, Arizona 85012-1965
Phone: 602.277.8996

                                                  UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF ARIZONA



 DUSTIN J. HAMBY,                                                                          Chapter 13
                                                                                           Case No. 2-18-bk-15100 MCW
 11217 WEST JOMAX ROAD
                                                                                           TRUSTEE'S 2019 ANNUAL
 PEORIA, AZ 85383
                                                                                           STATUS REPORT OF RECEIPTS
                                                                                           AND DISBURSEMENTS

                                                                         Debtor.           (The plan is not confirmed)


     This is an annual status report of receipts (plan payments) for up to two years and all disbursements (payments) by the
Trustee to creditors. Debtors may view their case information through the National Data Center; sign up at www.ndc.org. If a
debtor or creditor has any question about the claims/debts paid by the Trustee, CONTACT YOUR ATTORNEY. If you have a
general question about the bankruptcy process, go to the Trustee's website at www.chapter13.info.

                  Dates                                Plan Payment Schedule                                  Tax Returns for 2018
  Petition Date: 12/12/2018                         Pmt Amt       Month #               Month #
  Plan Payment Start Date: 1/11/2019
  Plan is Unconfirmed                              1,600.00         1        through      3
  Last Payment Received: 3/25/2019                     0.00         4        through      8
  Last Disbursement Date:                          2,200.00         9        through      20
                                                   2,600.00         21       through      32
                                                   3,900.00         33       through      60

                                           Plan Payments Received by Trustee or Payment Refunds
   If a debtor has a question about a receipt not shown below, provide the Trustee                                     Plan payments are current.
   with a copy of the front and back of the receipt (unless payment was made
   through TFS). Plan payments can be made online through www.tfsbillpay.com.
                                                                                            The total amount of plan payments received: $4,800.00
                                                                                              The amount of trustee fee taken on receipts: $302.40
  Covers receipts posted July 26, 2017, through July 25, 2019.                                          Amount of Undistributed Funds: $4,497.60
         Date            Ck #          Amount              Date             Ck #        Amount                Date           Ck #       Amount

      3/25/19            TFS       1,600.00              2/26/19            TFS        1,600.00            1/24/19           TFS       1,600.00




         Case 2:18-bk-15100-MCW                     Doc 70         Filed 08/29/19 Entered 08/29/19 11:25:49                         Desc
 Disbursement information (payments to creditors) is on Document
                                               Main     the next page.       Page 1 of 2
                                            Disbursements to Administrative Expenses / Claimants / Creditors
          The Court has not confirmed a Plan. Unsecured claims are not shown.



                                                Trustee                                                                                          Principal
Pmt Seq




                                                            Last
                                                or Court            Claim   Claim      Debt     Principal    Interest   Interest   Total         Balance
                                                            Pmt
           Creditor Name                        Claim #     Date    Class   Type(s)   Amount      Paid         Rate       Paid     Paid          of Claim

 13
           LEONARD V. SOMINSKY                                         L                              0.00                  0.00      0.00             0.00


           Explanation of codes:
            (1) A payment sequence of 34 or greater means the Trustee will not make, or make no more, payments to the creditor.
            (2) "#" refers to a claim that the Court has disallowed.
            (3) Class codes: "C" = continuing payment;"L" = legal/administrative expense; "P" = priority; "S" = secured; "U" = unsecured
            (4) Claim Type: "A" = arrears; "E" = expense claim; "F" = 3002.1 expense; "M" = mortgage; "P" = personal property;
                "R" = residence; "V" = vehicle


           In re HAMBY                                        Case No. 2-18-bk-15100-MCW                                                         Page 2

          If the Trustee has an email address for the Debtor, then the Trustee sent the Annual Report by email. Else the Trustee sent a
          paper copy to the address appearing in the caption and to a separate mailing address for the joint debtor, if the Trustee has
          that information.




                     Case 2:18-bk-15100-MCW                   Doc 70 Filed 08/29/19 Entered 08/29/19 11:25:49                             Desc
                                                              Main Document    Page 2 of 2
